Exhibit 10.41

 

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

 

This Severance and Change in Control Agreement (the “Agreement”) is made and
entered into by and between [·] (“Executive”) and Resonant Inc., a Delaware
corporation (the “Company”), effective as of [·], 2015 (the “Effective Date”). 
Certain capitalized terms used in the Agreement are defined in Section 6 below.

 

RECITALS

 

A.                                    The Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) recognizes
that it is possible that the Company could terminate Executive’s employment with
the Company and from time to time the Company may consider the possibility of an
acquisition by another company or other change in control transaction.  The
Committee also recognizes that such considerations can be a distraction to
Executive and can cause Executive to consider alternative employment
opportunities.  The Committee has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication and objectivity of Executive, notwithstanding the
possibility, threat or occurrence of such a termination of employment or the
occurrence of a Change in Control (as defined herein) of the Company.

 

B.                                    The Committee believes that it is in the
best interests of the Company and its stockholders to provide Executive with an
incentive to continue his or her employment with the Company and to motivate
Executive to maximize the value of the Company for the benefit of its
stockholders.

 

C.                                    The Committee believes that it is
imperative to provide Executive with certain severance benefits upon Executive’s
termination of employment and with certain additional benefits following a
Change in Control.  These benefits will provide Executive with enhanced
financial security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.                                      Term of Agreement.  This Agreement will
not terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 

2.                                      At-Will Employment.  The Company and
Executive acknowledge that Executive’s employment is and will continue to be
at-will, as defined under applicable law.  If Executive’s employment terminates
for any reason, including (without limitation) any termination of employment not
set forth in Section 3, Executive will not be entitled to any payments,
benefits, damages, awards or compensation other than the payment of accrued but
unpaid wages, as required by law, and any unreimbursed reimbursable expenses or
pursuant to written agreements with the Company, including equity award
agreements.

 

3.                                      Severance Benefits.

 

(a)                                 Termination without Cause or Resignation for
Good Reason in Connection with a Change in Control.  If during the twenty-four
(24)-month period

 

--------------------------------------------------------------------------------


 

immediately following a Change in Control, (x) the Company terminates
Executive’s employment with the Company for a reason other than Cause, Executive
becoming Disabled or Executive’s death, or (y) Executive resigns from such
employment for Good Reason, then, subject to Section 4, Executive will receive
the following severance benefits from the Company in lieu of the benefits
described in Section 3(a) above:

 

(i)                                     Accrued Compensation.  The Company will
pay Executive all accrued but unpaid PTO, expense reimbursements, wages, and
other benefits due to Executive under any Company-provided plans, policies, and
arrangements.

 

(ii)                                  Severance Payment.  Executive will receive
a lump sum severance payment equal to eighteen (18) months of Executive’s base
salary as in effect immediately prior to the date of Executive’s termination of
employment, less all required tax withholdings and other applicable deductions,
which will be paid as practicable following Executive’s termination of
employment.

 

(iii)                               Target Bonus Payment.  Executive will
receive a lump sum severance payment equal to one hundred percent (100%) of
Executive’s full target bonus for the fiscal year in effect at the date of such
termination of employment (or, if greater, as in effect for the fiscal year in
which the Change in Control occurs), less all required tax withholdings and
other applicable deductions.

 

(iv)                              Continued Health Insurance Benefits. If
Executive is eligible for, and elects continuation coverage pursuant to COBRA
for Executive and Executive’s eligible dependents (as applicable) under a
health, dental, or vision plan sponsored by the Company, within the time period
prescribed pursuant to COBRA, the Company will reimburse Executive, as and when
due to the COBRA carrier, for the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination of
employment) until the earliest to occur of (A) a period of twelve (12) months
from the last date of employment of Executive with the Company, (B) the date
upon which Executive becomes eligible for coverage under a health, dental, or
vision insurance plan of a subsequent employer, and (C) the date Executive or
his or her dependents cease to be eligible for COBRA coverage. These payments
will be subject to any applicable tax withholdings (including tax withholdings
necessary to ensure that the provision of this benefit is not deemed a
discriminatory practice giving rise to penalties to the Company under applicable
laws) and will be counted as coverage pursuant to COBRA to the maximum extent
permitted under applicable law.

 

(v)                                 Equity.  Executive will be entitled to
accelerated vesting as to one hundred percent (100%) of the then unvested
portion of all of Executive’s outstanding equity awards.  In addition, Executive
will have six (6) months following any such termination of employment in which
to exercise any stock options, stock appreciation rights, or similar rights to
acquire Company common stock, but in no event will such equity award be
permitted to be exercised beyond the earlier of the original maximum term of
such equity award or ten (10) years from the original grant date of such equity
award.

 

(vi)                              Outplacement Benefits.  If requested by
Executive, the Company will pay the expense for outplacement benefits provided
by a service to be determined by the Company in its discretion for a period of
six (6) months, up to a maximum dollar value of five thousand dollars ($5,000)
following Executive’s termination.

 

--------------------------------------------------------------------------------


 

(vii)                           Payments or Benefits Required by Law.  Executive
will receive such other compensation or benefits from the Company as may be
required by law.

 

(b)                                 Termination without Cause and not in
Connection with a Change in Control.  If the Company terminates Executive’s
employment with the Company for a reason other than Cause, Executive becoming
Disabled or Executive’s death at any time other than during the twelve
(12)-month period immediately following a Change in Control, then, subject to
Section 4, Executive will receive the following severance benefits from the
Company:

 

(i)                                     Accrued Compensation.  The Company will
pay Executive all accrued but unpaid paid time off (“PTO”), expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

 

(ii)                                  Severance Payment.  Executive will receive
severance in an amount equal to 18 (eighteen) months of Executive’s base salary
as in effect immediately prior to the date of Executive’s termination of
employment, less all required tax withholdings and other applicable deductions,
which will be paid as soon as practicable following Executive’s termination of
employment.

 

(iii)                               Pro-Rated Bonus Payment.  Executive will
receive a lump-sum severance payment as soon as practicable following
termination equal to one hundred percent (100%) of Executive’s full target
bonus] as in effect for the fiscal year in which Executive’s termination occurs,
pro-rated by multiplying such bonus amount by a fraction, the numerator of which
shall be the number of days from and including the first day of such fiscal year
through and including the date of Executive’s termination, and the denominator
of which shall be three-hundred and sixty-five (365).

 

(iv)                              Continued Health Insurance Benefits. If
Executive is eligible for, and elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for
Executive and Executive’s eligible dependents (as applicable) under a health,
dental, or vision plan sponsored by the Company, within the time period
prescribed pursuant to COBRA, the Company will reimburse Executive, as and when
due to the COBRA carrier, for the COBRA premiums for such coverage (at the
coverage levels in effect immediately prior to Executive’s termination of
employment) until the earliest to occur of (A) a period of twelve (12) months
from the last date of employment of Executive with the Company, (B) the date
upon which Executive becomes eligible for coverage under a health, dental, or
vision insurance plan of a subsequent employer, and (C) the date Executive or
his or her dependents cease to be eligible for COBRA coverage. These payments
will be subject to any applicable tax withholdings (including tax withholdings
necessary to ensure that the provision of this benefit is not deemed a
discriminatory practice giving rise to penalties to the Company under applicable
laws) and will be counted as coverage pursuant to COBRA to the maximum extent
permitted under applicable law.

 

(v)                                 Equity.  All of Executive’s unvested and
outstanding equity awards that would have become vested had Executive remained
in the employ of the Company for the twelve (12)-month period following
Executive’s termination of employment shall immediately vest and become
exercisable as of the date of Executive’s termination.  In addition, Executive
will have six (6) months following any such termination of employment in which
to exercise any stock options, stock appreciation rights, or similar rights to
acquire

 

--------------------------------------------------------------------------------


 

Company common stock, but in no event will such equity award be permitted to be
exercised beyond the earlier of the original maximum term of such equity award
or ten (10) years from the original grant date of such equity award.

 

(vi)                              Outplacement Benefits.  If requested by
Executive, the Company will pay the expense for outplacement benefits provided
by a service to be determined by the Company in its discretion for a period of
six (6) months, up to a maximum dollar value of five thousand dollars ($5,000)
following Executive’s termination.

 

(vii)                           Payments or Benefits Required by Law.  Executive
will receive such other compensation or benefits from the Company as may be
required by law.

 

(c)                                  Disability; Death.  If Executive’s
employment with the Company is terminated due to Executive becoming Disabled or
Executive’s death, then Executive or Executive’s estate (as the case may be)
will (i) receive the earned but unpaid base salary through the date of
termination of employment, (ii) receive all accrued PTO, expense reimbursements
and any other benefits due to Executive through the date of termination of
employment in accordance with Company-provided or paid plans, policies and
arrangements, and (iii) not be entitled to any other compensation or benefits
from the Company except to the extent required by law (for example, COBRA).  All
payments under clauses (i) through (ii) above shall in all cases be made within
thirty (30) days of Executive’s termination of employment pursuant to this
Section 3(c).

 

(d)                                 Voluntary Resignation; Termination for
Cause.  If Executive voluntarily terminates Executive’s employment with the
Company (other than for Good Reason during the twelve (12)-month period
immediately following a Change of Control) or if the Company terminates
Executive’s employment with the Company for Cause, then Executive will
(i) receive his or her earned but unpaid base salary through the date of
termination of employment, (ii) receive all accrued PTO, expense reimbursements
and any other benefits due to Executive through the date of termination of
employment in accordance with established Company-provided or paid plans,
policies and arrangements, and (iii) not be entitled to any other compensation
or benefits from the Company except to the extent required by law (for example,
COBRA).

 

(e)                                  Timing of Payments.  Subject to any
specific timing provisions in Section 3(a), 3(b) or 3(c) as applicable, or the
provisions of Section 4, payment of the severance and benefits hereunder shall
be made or commence to be made as soon as practicable following Executive’s
termination of employment.

 

(f)                                   Exclusive Remedy.  In the event of a
termination of Executive’s employment with the Company, the provisions of this
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company may otherwise be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses).  Executive will be entitled to no other severance,
benefits, compensation or other payments or rights upon a termination of
employment, including, without limitation, any severance payments and/or
benefits provided in the Employment Agreement, other than those benefits
expressly set forth in Section 3 of this Agreement or pursuant to written equity
award agreements with the Company.

 

--------------------------------------------------------------------------------


 

4.                                      Conditions to Receipt of Severance.

 

(a)                                 Release of Claims Agreement.  The receipt of
any severance payments or benefits pursuant to this Agreement is subject to
Executive signing and not revoking a separation agreement and release of claims
in a form acceptable to the Company (the “Release”), which must become effective
no later than the sixtieth (60th) day following Executive’s termination of
employment (the “Release Deadline”), and if not, Executive will forfeit any
right to severance payments or benefits under this Agreement.  To become
effective, the Release must be executed by Executive and any revocation periods
(as required by statute, regulation, or otherwise) must have expired without
Executive having revoked the Release.  In addition, in no event will severance
payments or benefits be paid or provided until the Release actually becomes
effective.  If the termination of employment occurs at a time during the
calendar year where the Release Deadline could occur in the calendar year
following the calendar year in which Executive’s termination of employment
occurs, then any severance payments or benefits under this Agreement that would
be considered Deferred Payments (as defined in Section 4(c)(i)) will be paid on
the first payroll date to occur during the calendar year following the calendar
year in which such termination occurs, or such later time as required by (i) the
payment schedule applicable to each payment or benefit as set forth in
Section 3, (ii) the date the Release becomes effective, or
(iii) Section 4(c)(ii); provided that the first payment shall include all
amounts that would have been paid to Executive if payment had commenced on the
date of Executive’s termination of employment.

 

(b)                                 Confidential Information and Invention
Assignment Agreements. Executive’s receipt of any payments or benefits under
this Agreement will be subject to Executive continuing to comply with the terms
of any confidential information and invention assignment agreement executed by
Executive in favor of the Company and the provisions of this Agreement.

 

(c)                                  Application of Section 409A.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, no severance pay or benefits to be paid or provided to
Executive, if any, pursuant to this Agreement that, when considered together
with any other severance payments or separation benefits, are considered
deferred compensation not exempt under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  And for purposes of this
Agreement, any reference to “termination of employment,” “termination” or any
similar term shall be construed to mean a “separation from service” within the
meaning of Section 409A.  Similarly, no severance payable to Executive, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be payable until
Executive has a “separation from service” within the meaning of Section 409A.

 

(ii)                                  Notwithstanding anything to the contrary
in this Agreement, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s termination of employment (other than
due to death), then the Deferred Payments, if any, that are payable within the
first six (6) months following Executive’s separation from service, will become
payable on the first payroll date that occurs on or after the date six
(6) months and one (1) day following the date of Executive’s separation from
service.  All subsequent Deferred Payments, if any, will be payable in
accordance with the

 

--------------------------------------------------------------------------------


 

payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of Executive’s death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment, installment and benefit payable under this Agreement is
intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 

(iii)                               Without limitation, any amount paid under
this Agreement that satisfies the requirements of the “short-term deferral”
rule set forth in Section 1.409A-1(b)(4) of the Treasury Regulations is not
intended constitute to Deferred Payments for purposes of clause (i) above.

 

(iv)                              Without limitation, any amount paid under this
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit is not intended to
constitute Deferred Payments for purposes of clause (i) above.  Any payment
intended to qualify under this exemption must be made within the allowable time
period specified in Section 1.409A-1(b)(9)(iii) of the Treasury Regulations.

 

(v)                                 To the extent that reimbursements or in-kind
benefits under this Agreement constitute non-exempt “nonqualified deferred
compensation” for purposes of Section 409A, (1) all reimbursements hereunder
shall be made on or prior to the last day of the calendar year following the
calendar year in which the expense was incurred by Executive, (2) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (3) the amount of expenses eligible for
reimbursement or in-kind benefits provided in any calendar year shall not in any
way affect the expenses eligible for reimbursement or in-kind benefits to be
provided, in any other calendar year.

 

(vi)                              Any tax gross-up that Executive is entitled to
receive under this Agreement or otherwise shall be paid to Executive no later
than December 31 of the calendar year following the calendar year in which
Executive remits the related taxes.

 

(vii)                           Notwithstanding any other provision of this
Agreement to the contrary, in no event shall any payment under this Agreement
that constitutes “nonqualified deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.

 

(viii)                        The payments and benefits provided under Sections
3(a) and 3(b) are intended to be exempt from or comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to be exempt or so
comply.  The Company and Executive agree to work together in good faith to
consider amendments to this Agreement and to take such reasonable actions which
are necessary, appropriate or desirable to avoid imposition of any additional
tax or income recognition prior to actual payment to Executive under
Section 409A.

 

--------------------------------------------------------------------------------


 

5.                                      Limitation on Payments.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if any payment or benefit Executive would receive from the
Company or otherwise (“Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code; and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax; or (y) the largest
portion, up to and including the total, of the Payment, whichever amount, after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment.  Any reduction made pursuant to this
Section 5(a) shall be made in accordance with the following order of priority:
(i) stock options whose exercise price exceeds the fair market value of the
optioned stock (“Underwater Options”) (ii) Full Credit Payments (as defined
below) that are payable in cash, (iii) non-cash Full Credit Payments that are
taxable, (iv) non-cash Full Credit Payments that are not taxable, (v) Partial
Credit Payments (as defined below) and (vi) non-cash employee welfare benefits. 
In each case, reductions shall be made in reverse chronological order such that
the payment or benefit owed on the latest date following the occurrence of the
event triggering the excise tax will be the first payment or benefit to be
reduced (with reductions made pro-rata in the event payments or benefits are
owed at the same time).  “Full Credit Payment” means a payment, distribution or
benefit, whether paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise, that if reduced in value by one dollar
reduces the amount of the parachute payment (as defined in Section 280G of the
Code) by one dollar, determined as if such payment, distribution or benefit had
been paid or distributed on the date of the event triggering the excise tax. 
“Partial Credit Payment” means any payment, distribution or benefit that is not
a Full Credit Payment.  In no event shall Executive have any discretion with
respect to the ordering of payment reductions.

 

(b)                                 Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 5 will be made
in writing by an independent firm (the “Firm”), whose determination will be
conclusive and binding upon Executive and the Company for all purposes.  For
purposes of making the calculations required by this Section 5, the Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and Executive will furnish to
the Firm such information and documents as the Firm may reasonably request in
order to make a determination under this Section 5.  The Company will bear all
costs the Firm may reasonably incur in connection with any calculations
contemplated by this Section 5.

 

6.                                      Definition of Terms.  The following
terms referred to in this Agreement will have the following meanings:

 

(a)                                 Cause.  “Cause” means (i) Executive’s
willful failure to substantially perform his or her duties to the Company or
deliberate and material violation of a Company policy; (ii) Executive’s
commission of any act of fraud, embezzlement, dishonesty or any other willful
misconduct that has caused or is reasonably expected to result in material
injury to the Company; (iii) unauthorized use or disclosure by Executive of any
proprietary

 

--------------------------------------------------------------------------------


 

information or trade secrets of the Company or any other party to whom Executive
owes an obligation of nondisclosure as a result of his or her relationship with
the Company; or (iv) Executive’s willful breach of any of Executive’s material
obligations under any written agreement or covenant with the Company, in each
case in the reasonable determination of the Board. For purposes of this
definition, “Company” shall be interpreted to include any parent, subsidiary,
affiliate or successor thereto, if appropriate. Notwithstanding the foregoing,
Cause shall not exist based on conduct described in clause (i) unless the
conduct has not been cured within 15 days following Executive’s receipt of
written notice from the Company specifying the particulars of the conduct
constituting Cause.

 

(b)                                 Change in Control. “Change in Control” shall
have the meaning provided in the Resonant Inc. Amended and Restated 2014 Omnibus
Incentive Plan.

 

(c)                                  Code.  “Code” means the Internal Revenue
Code of 1986, as amended.

 

(d)                                 Disability.  “Disability” or “Disabled”
means that Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted, or can be expected to last, for
a continuous period of not less than one (1) year.

 

(e)                                  Good Reason.  “Good Reason” means the
occurrence of one or more of the following, without Executive’s express written
consent:

 

(i)                                     a material reduction in Executive’s job
responsibilities, provided that neither a mere change in title alone nor
reassignment following a Change in Control to a position that is substantially
similar to the position held prior to the Change in Control shall constitute a
material reduction in job responsibilities;

 

(ii)                                  relocation by the Company or a subsidiary,
parent, affiliate or successor thereto, as appropriate, of Executive’s primary
business location that increases Executive’s one way commute by more than 35
miles; or

 

(iii)                               a reduction in Executive’s then-current base
salary by at least 10%, provided that an across-the-board reduction in the
salary level of all other employees or consultants in positions similar to
Executive’s by the same percentage amount as part of a general salary level
reduction shall not constitute such a salary reduction;

 

provided, however, that in order for an event to qualify as Good Reason,
Executive must (1) provide the Company with written notice of the acts or
omissions constituting the grounds for Good Reason within 90 days of the initial
existence of the grounds for Good Reason, (2) allow the Company at least 30 days
from receipt of such written notice to cure such event, and (3) if such event is
not reasonably cured within such period, Executive’s resignation from all
positions then held by Executive with the Company must be effective not later
than 30 days after the expiration of the cure period.

 

(f)                                   Section 409A.  “Section 409A” means Code
Section 409A, and the final regulations and any guidance promulgated thereunder
or any state law equivalent.

 

(g)                                  Section 409A Limit.  “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid

 

--------------------------------------------------------------------------------


 

to Executive during Executive’s taxable year preceding Executive’s taxable year
of his or her separation from service as determined under Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance
issued with respect thereto; or (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the year in which Executive’s separation from service occurred.

 

7.                                      Successors.

 

(a)                                 The Company’s Successors.  Any successor to
the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets will assume the obligations under this
Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession.  For all purposes under
this Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law.

 

(b)                                 Executive’s Successors.  The terms of this
Agreement and all rights of Executive hereunder will inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

8.                                      Notice.

 

(a)                                 General.  Notices and all other
communications contemplated by this Agreement will be in writing and will be
deemed to have been duly given when personally delivered or when mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.  In
the case of Executive, mailed notices will be addressed to him or her at the
home address which he or she most recently communicated to the Company in
writing.  In the case of the Company, mailed notices will be addressed to its
corporate headquarters, and all notices will be directed to the attention of its
General Counsel.

 

(b)                                 Notice of Termination.  Any termination by
the Company for Cause or by Executive for Good Reason will be communicated by a
notice of termination to the other party hereto given in accordance with
Section 8(a) of this Agreement.  Such notice will indicate the specific
termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice), subject to any applicable cure period.  The failure by Executive or the
Company to include in the notice any fact or circumstance which contributes to a
showing of Good Reason or Cause, as applicable, will not waive any right of
Executive or the Company, as applicable, hereunder or preclude Executive or the
Company, as applicable, from asserting such fact or circumstance in enforcing
his or her or its rights hereunder, as applicable.

 

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous Provisions.

 

(a)                                 No Duty to Mitigate.  Executive will not be
required to mitigate the amount of any payment contemplated by this Agreement,
nor will any such payment be reduced by any earnings that Executive may receive
from any other source.

 

(b)                                 Waiver.  No provision of this Agreement will
be modified, waived or discharged unless the modification, waiver or discharge
is agreed to in writing and signed by Executive and by an authorized officer of
the Company (other than Executive).  No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.

 

(c)                                  Headings.  All captions and section
headings used in this Agreement are for convenient reference only and do not
form a part of this Agreement.

 

(d)                                 Entire Agreement.  This Agreement
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior or contemporaneous representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.  Executive
acknowledges and agrees that this Agreement encompasses all the rights of
Executive to any severance payments and/or benefits based on the termination of
Executive’s employment and Executive hereby agrees that he or she has no such
rights except as stated herein.  No waiver, alteration, or modification of any
of the provisions of this Agreement will be binding unless in writing and signed
by duly authorized representatives of the parties hereto and which specifically
mention this Agreement.  This Agreement does not supersede Executive’s
employment letter, except with respect to the subject matter hereof, or the
confidential information and invention assignment agreement to which Executive
is a party.

 

(e)                                  Choice of Law.  The validity,
interpretation, construction and performance of this Agreement will be governed
by the laws of the State of California without giving effect to provisions
governing the choice of law.

 

(f)                                   Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement will not
affect the validity or enforceability of any other provision hereof, which will
remain in full force and effect.

 

(g)                                  Withholding.  All payments made pursuant to
this Agreement will be subject to withholding of applicable income, employment
and other taxes, as determined in the Company’s reasonable judgment.

 

(h)                                 Counterparts.  This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

COMPANY:

 

 

 

RESONANT INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------